          Case
AO 106(Rev.        2:19-mj-05078-DUTY
            04/10) Application fa a Search Warrant           Document 1 Filed 11/23/19 Page 1 of 24 Page ID #:1

                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                              Central District of California             U       ~~    ► , U.S. DI   RI          COURT

                  In the Matter of the Search of
           (Briefly describe the property to be searched or identify the
                          person by name and address)                                Case No.
    A DARK BLUE SAMSUNG SMART PHONE                                                                                                       ,~..
    WITH A CRACKED SCREEN THAT WAS
    SEIZED FROM CENTER CONSOLE OF A
    BROWN GMC PICKUP TRUCK, BEARING
    CALIFORNIA LICENSE PLATE 7N12554 AND
    REGISTERED TO A.M.S., ON NOVEMBER 21,
    2019
                                                APPLICATION FOR A SEARCH WARRANT
       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury thatIhave reason to believe that on the following person or property (tdentfy the Person or des~nbe the
property to be searched and give its location):

      See Attachment A
located in the Central District of California, there IS noW COnC611ed (identify the person ordescnbe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 ❑ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                               Offense Description
         21 U.S.C. § 841(a)(1)                                               Possession with Intent to Distribute
         21 U.S.C. § 846                                                     Conspiracy to Possess with Intent to Distribute
         18 U.S.C. § 924(c)                                                  Carrying a Firearm in Relation to a Drug Offense
         18 U.S.C. § 922(g)                                                  Felon in Possession of a Firearm or Ammunition
          The application is based on these facts:
                 See attached Affidavit
                 ~ Continued on the attached sheet.
       ❑ Delayed notice of           days (give exact ending date ifmore than 30 days:                                       )is requested
       under 18 U.S.C. § 3103a,the basis of which is set forth on the attached~eet.


                                                                                         /            pplicant's signature

                                                                                Kevin Currie, Ta ~ Force Officer
Sworn to befo e me an signed in my presence.                                                       Panted name and ntle

 Date:
                                                                                                      Judge's signature

 City and state: Los Angeles. CA                                                                              ig_trate J
                                                                               Hon. Gail J. Standish, U.S. Ma 's
                                                                                                    Printed name and title
 AUSA: Scott D. Dubois(x0882)
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 2 of 24 Page ID #:2



                                T Ti~TT TTTTT




I, Kevin Currie, being duly sworn, declare and state as follows:

                       I. PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint against JOSE REYES ("REYES"), aka Martin Mendez-Ayala,

for a violation of 18 U.S.C. § 922(g)(1)        Felon in Possession of

a Firearm.

     2.      This affidavit is also made in support of an

application for a warrant to search a digital device (the

"SUBJECT DEVICE"), in the custody of Los Angeles Police

Department, in Los Angeles, California, as described more fully

in Attachment A, which is incorporated herein by reference.

     3.      The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. §~ 841(a)(1) (possession with intent to distribute

controlled substances) and 846 (conspiracy and attempt to

distribute controlled substances), 18 U.S.C. §§ 922(g)

(prohibited person in possession of a firearm) and 924(c)

(possession of a firearm in furtherance of a drug trafficking

crime) {the "Subject Offenses"), as described more fully in

Attachment B.    Attachments A and B are incorporated herein by

reference.

     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 3 of 24 Page ID #:3



search warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                   II.   BACKGROUND OF AFFIANT

     5.    I am a Task Force Officer ("TFO") with the Federal

Bureau of Investigation, South Bureau Violent Crime Task Force,

and I am an investigative or law enforcement officer of the

United States within the meaning of Title 18, United States Code

Section 2510(7) empowered to conduct investigations of, and to

make arrests for, the narcotics offenses enumerated in section

2516 of Title 18 of the United States Code.         I am also a police

officer for the Los Angeles Police Department ("LAPD") and have

been so employed since July of 2001.        I am currently assigned to

Operations South Bureau.      During my employment, I have received

training from the Los Angeles Police Academy and California

Narcotics Officers Association on the subject of narcotics;

including the recognition of various drugs, their methods of

use, sales, packaging for sales, transportation for

distribution, and manufacturing.       I attended the Los Angeles

Police Department's Academy, Narcotics School and Drug

Recognition Expert School.      I have also attended classes through

the California Narcotics Officers Associate for; cocaine and

heroin, Oxycodone, Butane Hash Oil, methamphetamine, Opioids,

marijuana and drug trends.




                                        v
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 4 of 24 Page ID #:4



     6.     Additionally, I have worked Narcotics Units in

different areas within the city of Los Angeles for over six

years and I have observed the way drugs were manufactured,

transported, sold, packaged, and consumed.        During my time as an

investigator, I worked and conferred with experienced officers

in narcotics law enforcement and have drawn from their knowledge

and experience in the field of narcotics investigations.           I have

trained newer Officers about the narcotics trade and in the

identification of drugs.      During my tenure, I have been involved

in over 800 narcotics-related investigations, including the

unlawful possession with intent to distribute, and distribution

of controlled substances.      Through my investigations, my

training and experience, and my conversations with other law

enforcement personnel, I have become familiar with some of the

tactics and methods used by narcotic traffickers to smuggle and

safeguard narcotics, to manufacture and distribute narcotics,

and to collect and launder the proceeds from the sale of

controlled substances, including their use of vehicles and

firearms.    I am also aware of some of the tactics and methods

employed by major narcotics organizations to thwart

investigation of their illegal activities.

                    III. SUMMARY OF PROBABLE CAUSE

     7.     The FBI conducted two controlled buys involving REYES.

On October 28, 2019, REYES sold an AR-15 style assault rifle to

a Confidential Human Source {~~CHS") working with the FBI.1


     1 The CHS has no prior convictions and has agreed to
cooperate with the FBI and Bureau of Alcohol, Tobacco, Firearms
and Explosives in exchange for monetary compensation.


                                        v
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 5 of 24 Page ID #:5



Subsequently, REYES and the CHS arranged a second controlled

purchase in which the CHS would provide Oxycodone and $4,000 in

exchange for five pounds of marijuana, and REYES would throw in

a handgun for free.     On November 21, 2019, REYES appeared at the

pre-arranged meeting time and location driving a truck with

approximately 10 pounds of marijuana and with a loaded 9mm semi-

automatic Glock pistol on his person.        LEONEL ORTIZ ("ORTIZ")

arrived with REYES, riding in the front passenger seat.           Police

later found a FEG semi-automatic handgun in plain view on the

front passenger floorboard of REYES's car.

                   IV. STATEMENT OF PROBABLE CAUSE

     8.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    October 28, 2019 Controlled Gun Buy

     9.    During the month of October, an unknown individual in

Mexico, who law enforcement suspects is part of a drug

trafficking organization, put REYES, known to the CHS as `~Chuy,"

in contact with the CHS as a buyer of firearms and narcotics.

On October 17, 2019, the CHS informed LAPD that she had

negotiated with REYES the purchase of a rifle and a sample of

cocaine in exchange for $800.      LAPD directed the CHS to arrange

the deal, which was done through text messages and phone calls.

These communications were in Spanish, and were translated for me

in summary by LAPD Detective Avila, a department certified

Spanish speaker.




                                        ►~
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 6 of 24 Page ID #:6



     10.   On October 28, 2019, LAPD set up surveillance in a

Denny's parking lot at 530 Ramirez Street.         Officers checked the

CHS for contraband and firearms with negative results, outfitted

the CHS with an audio/video recording device, and provided the

CHS with $800.

     11.   Officers on surveillance saw the CHS arrive in the

parking lot and sit in his/her car.          The CHS then called REYES

to inform him of his/her location.          Approximately 20 minutes

later, REYES called and advised the CHS that he would be

arriving in a grey Nissan Frontier pickup truck. Approximately

five minutes after the call, officers saw a grey Nissan Frontier

pickup truck with California license plate 8278D2, registered to

E.E.S., park in the Denny's lot.

     12.   A white woman, who has not been identified and who

looked approximately 35 years old, got out of the pickup and

walked over to the CHS, a Hispanic man who appeared roughly the

same age appeared from the front of the Denny's.          The man

identified himself as ~~Chuy," and police later identified him as

REYES based on his fingerprints and information that he later

provided, as described below.      The driver of the grey pickup, an

unidentified white man, who appeared approximately 55 years old,

drove the truck next to the CHS's car.          According to the CHS,

REYES indicated that the woman was his girlfriend and that the

man was her cousin.     The CHS, REYES, and REYES's companions

stood outside the vehicles talking, then the woman got a brown

nylon bag from the front of the pickup and put it in the rear

seat of the CHS's car.     The CHS and REYES sat in the CHS's car,



                                        v
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 7 of 24 Page ID #:7



and his companions sat in the pickup.       According to the CHS,

REYES said that he would only charge $700 for the rifle because

he did not have the sample of cocaine.        These statements were

also overheard and translated by Detective Avila.          The CHS and

REYES discussed additional firearms purchases, as well as the

sale of cocaine and heroin.      Afterward, REYES got back into the

pickup and left.

     13.   The CHS drove back to LAPD Central Station monitored

b y LAPD detectives.   At the station, officers took custody of

the brown nylon bag, which contained a .223-caliber, AR-15 style

assault rifle with no serial number.        The bag also contained

four .223 caliber rounds, loaded into a magazine that was not

affixed to the firearm.

     B.    November 21, 2019 Controlled Drug and Gun Buy

     14.   LAPD directed the CHS to arrange a second controlled

deal, which the CHS did by text messages and phone calls.           These

communications were in Spanish and were translated for me in

summary by Detective Avila.

     15.   On November 21, 2019, LAPD set up surveillance in the

same Denny's parking lot used for the October controlled buy.

Officers checked the CHS for contraband with negative results

and outfitted the CHS with an audio/video recording device.

     16.   At approximately 6:20 p.m., REYES arrived driving a

brown GMC pickup truck with California license plate 7N12554 and

registered to A.M.S., and he parked next to the CHS's car.

REYES stood outside the truck, and the CHS left the Denny's and

walked toward REYES.     The CHS and REYES walked to the passenger



                                       u
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 8 of 24 Page ID #:8



side of the pickup.     ORTIZ, who was in the front passenger seat,

got out and stood near the back of the pickup.         After several

minutes, the CHS walked back into the Denny's and gave the

signal that REYES had brought drugs and a firearm.          According to

the CHS, REYES showed him/her the marijuana and a handgun

wrapped in a black jacket.

     17.   REYES and ORTIZ reentered the truck, then uniformed

police officers arrived and ordered the men out of the vehicle.

Officer Lopez saw ORTIZ reach toward the floorboard on the

passenger's side before he got out of the truck.         On the

passenger's side floorboard, officers found an FEG model PA-63,

9mm semi-automatic pistol, bearing serial number BG3093.            In

REYES's waistband, officers found a Glock model 1587-07, 9mm

semi-automatic handgun, bearing serial number BHTY887, that was

loaded with 16 rounds of assorted 9mm ammunition.          In the

driver's side door, officers found approximately $1,307 in cash

and a baggie containing suspected marijuana that weighed

approximately five grams (including packaging).         Officers found

approximately 10.56 pounds of suspected marijuana (including

packaging) wrapped in ten clear plastic bags that were divided

between a black suitcase on the back seat of the truck and a

plastic bag on the rear floorboard.         The SUBJECT DEVICE was in

the truck's center console.

     1$.   I examined the suspected marijuana found in REYES's

vehicle and based off the odor, texture, appearance, and my

training and experience, I determined that it was marijuana.




                                        v
 Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 9 of 24 Page ID #:9



       C.    REYES's Statements

       19.   REYES and ORTIZ were arrested at the scene.       ORTIZ

declined to speak with the police, but REYES agreed to speak in

a recorded interview after being read and acknowledging his

Miranda rights.     The interview was conducted in English.

       20,   REYES stated that he had known the CHS for

approximately one and a half years, and that he was at the

Denny's to trade a firearm to the CHS in exchange for

approximately 200 Oxycodone pills.       REYES stated that the FEG

pistol belonged to ORTIZ, on whose behalf REYES was conducting

the transaction.     REYES claimed that ORTIZ had found the FEG

pistol and that REYES agreed to pay ORTIZ $250 after the

transaction with the CHS was complete.        REYES claimed that he

had never sold the CHS a firearm before, but admitted having

sold a firearm in the past.

       21.   REYES stated that he intended to sell the marijuana

for $800 per pound to a contact that he planned to meet at a

Greyhound bus station.     REYES further stated that the same

person who supplied the marijuana also gave him the Glock pistol

for protection.

       22.   REYES acknowledged that the SUBJECT DEVICE belonged to

him.    He further stated that he was on federal supervision for

narcotics and unlawful entry into the United States.          I

confirmed his unlawful re-entry conviction via federal

databases.
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 10 of 24 Page ID #:10



     D.     Criminal History

     23.    On November 21, 2019, I reviewed criminal history

reports for REYES and under the name "Martin Mendez-Ayala," an

identity with the same FBI number as REYES and which I believe

to be an alias used by REYES.      I learned that REYES has

previously been convicted of the following felony crimes

punishable by a term of imprisonment exceeding one year:

            a.    On or about January 24, 2006, possession of a

controlled substance for sale, a violation of California Health

and Safety Code Section 11378, in the Superior Court for the

State of California, County of Los Angeles, Case Number

NA068728;

            b.    On or about November 29, 2007, distribution of a

controlled substance, in the District Court of the State of

Colorado, Case Number D0212007CR003452; and

            c.    On or about October 1, 2010, unlawful re-entry

into the United States, in the District of Colorado.

     E.     Interstate Nexus

     24.    The gun found in REYES's waistband on November 21,

2019, was a Glock pistol with serial number BHTY887.          I examined

the Glock pistol, and, based on my training and experience, it

appears to be an authentic Glock handgun.         I also know that

Glock does not manufacture any pistols within the State of

California.      Because the pistol was found in California, I

believe that it has traveled in and affected interstate

commerce.




                                        u
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 11 of 24 Page ID #:11



            V.   TRAINING AND EXPERIENCE ON DRUG OFFENSES

     25.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or



                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 12 of 24 Page ID #:12



others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

            d.   Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.     Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           VI. TRP.INING AND EXPERIENCE ON FIREARMS OFFENSES

     26.    From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

            a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.    Such information is also kept on digital devices.

            b.   Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These



                                        u
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 13 of 24 Page ID #:13



photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.    Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

           VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     27.    As used herein, the term "digital device" includes the

SUBJECT DEVICE.

     28.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have



                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 14 of 24 Page ID #:14



been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain




                                       u
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 15 of 24 Page ID #:15



software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     29.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 16 of 24 Page ID #:16



     30.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                         VIII.       CONCLUSION

     31.   For all of the reasons described above, there is

probable cause to believe that REYES has committed a violation

of 18 U.S.C. § 922(g)(1)      Felon in Possession of a Firearm.

There is also probable cause that the items to be seized

described in Attachment B will be found in a search of the

SUBJECT DEVICE described in Attachment A and will provide

evidence of the Target Offenses.



                                            r     ~         `
                                        Kevin     rrie, ask Force Officer
                                        Federa    Bureau of Investigation

Subscribe,~to nd sworn before me
this ~d       of November 2019.




UNI~T~D ST~$SLMAGISTRADESJUDGE




                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 17 of 24 Page ID #:17



                              ATTACFIMENT A

PROPERTY TO BE SEARCHED

     The property to be searched is a dark blue Samsung smart

phone with a cracked screen that was seized from center console

of a brown GMC pickup truck, bearing California license plate

7N12554 and registered to A.M.S., on November 21, 2019, and is

currently maintained in the custody of the Los Angeles Police

Department in Los Angeles, California as Item 16 under DR No.

XX-XXXXXXX (the ~~SUBJECT DEVICE").




                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 18 of 24 Page ID #:18



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.    The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§§ 841(a~ (1) (possession with intent to distribute controlled

substances) and 846 (conspiracy and attempt to distribute

controlled substances), 18 U.S.C. §§ 922(g) (prohibited person

in possession of a firearm) and 924(c) (possession of a firearm

in furtherance of a drug trafficking crime) (the "Subject

Offenses"), namely:

           a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

           c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written




                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 19 of 24 Page ID #:19



communications sent to or received from any digital device and

which relate to the above-named violations;

            d.   Records, documents, programs, applications,

materials, or conversations relating to the trafficking of

drugs, including ledgers, pay/owe records, distribution or

customer lists, correspondence, receipts, records, and documents

noting price, quantities, and/or times when drugs, guns, or

ammunition were bought, sold, or otherwise distributed;

            e.   Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs, guns, or ammunition;

            f.   Contents of any calendar or date book;

            g.   Global Positioning System ("GPS") coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations at any

time and particularly on or about October 28, and November 21,

2019; and

            h.   Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

            i.   With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,



                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 20 of 24 Page ID #:20



browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;

                 vi.   passwords, encryption keys, and other access

devices that may be necessary to access the device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.      records of or information about

Internet Protocol addresses used by the device;

                 ix.   records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, "bookmarked" or "favorite" web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.    As used herein, the terms "records," "documents,"

"programs," ~~applications," and "materials" include records,



                                       i
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 21 of 24 Page ID #:21



documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE

      3.   In searching the SUBJECT DEVICE (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the "search team") may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

           b.    The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.    The search team shall complete the search of the

SUBJECT DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device beyond this 120-day period

without obtaining an extension of time order from the Court.

           d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine



                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 22 of 24 Page ID #:22



whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.       The search team may also

search for and attempt to recover deleted, "hidden," or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as ~~EnCase" and ~~FTK" (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.    If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that

SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

           f.    If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.




                                        v
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 23 of 24 Page ID #:23



           g.    If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.    If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

           i.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           j.    After the completion of the search of the SUBJECT

DEVICE, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

     4.    The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.



                                       u
Case 2:19-mj-05078-DUTY Document 1 Filed 11/23/19 Page 24 of 24 Page ID #:24



Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

     5.    The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.
